Citation Nr: 0025748	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-25 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
diarrhea, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by chronic fatigue and swollen lymph nodes, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for a skin rash, to 
include as due to undiagnosed illness.  

5.  Entitlement to service connection for depression and 
nightmares, to include as due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Louisville, 
Kentucky and Nashville, Tennessee.  Thereafter, the case was 
transferred to the RO in Muskogee, Oklahoma.

The issues of entitlement to service connection for headaches 
and for depression, as well as for an increased evaluation 
for chronic diarrhea, will be addressed in the subsequent 
remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's chronic fatigue syndrome had its onset in 
service.

3.  There is competent medical evidence of a nexus between 
the veteran's headaches and her period of active duty 
service.

4.  There is competent medical evidence of a nexus between 
the veteran's diagnosed depression and her period of active 
duty service.

5.  The claim of entitlement to service connection for a skin 
rash is not plausible.


CONCLUSIONS OF LAW

1.  The veteran's chronic fatigue syndrome was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The claims of entitlement to service connection for 
headaches and for depression, to include as due to 
undiagnosed illnesses, are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).

3.  The claim for service connection for a skin rash is not 
well grounded.  38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show no complaints, 
treatment or diagnoses with regard to any skin rash, 
headaches, fatigue, swollen lymph nodes, depression or 
nightmares.  She was treated for an acute onset of abdominal 
pain and diarrhea in February 1991.  She was again treated 
for abdominal pain -- etiology undetermined in April 1991.  
In her May 1991 Southwest Asia demobilization/redeployment 
medical evaluation, she denied any rashes, nightmares, 
trouble sleeping, recurrent thoughts of battle or any reason 
to believe she had been exposed to chemical warfare.  She 
again denied any depression, frequent or severe headaches or 
dizziness in a medical history later that month.  Her May 
1991 medical evaluation showed normal clinical evaluations in 
all respects.

During an October 1992 VA Persian Gulf War examination, the 
veteran complained of swollen glands in her neck, a rash on 
her foot, arm and neck and headaches.  Her skin was evaluated 
as normal at the time, as was her neurological evaluation.  
Her cervical nodes were "shotty" bilaterally.  There were 
no pertinent diagnoses.  During a November 1992 VA 
examination, she complained of recurrent headaches since her 
service in Saudi Arabia, as well as swollen glands.  Although 
acne scars were noted, her skin was otherwise negative for 
any findings.  There was a questionable tender node on her 
neck.  She was diagnosed with recurrent headaches of unknown 
etiology and questionable lymphadenopathy of the neck.

During VA neurological, psychiatric and general medical 
examinations in September 1993 the veteran was diagnosed with 
tension headaches, depression and a macular rash on her right 
buttock identified as dermatitis.

VA and private treatment records, dating from April 1992 to 
April 1998, reflect treatment for the veteran's complaints of 
diarrhea, headaches, a rash and depression.  Her rash was 
first noted in April 1992 and variously diagnosed as 
folliculitis, tinea corpus and acneform dermatitis.  The 
veteran's headaches were classified either as transformed 
migraines or were related to her depression.  She was also 
treated for diagnosed depression, dysthymia and rule-out 
somatization.  A September 1994 VA treatment record shows the 
examiner's assessment of no major psychiatric problem.  
However, it was noted that the veteran had a depressed mood.  
A March 1995 progress note, by the veteran's private 
physician, Ruth Miller, D.O., noted the veteran's complaints 
of headaches, diarrhea and nausea and a diagnosis of Gulf War 
syndrome.  Many of the treatment records included the 
veteran's history of the onset of her symptoms subsequent to 
her service in Saudi Arabia.

In a December 1996 statement, the veteran's husband indicated 
that he was stationed in the same company as the veteran in 
Saudi Arabia and had personal knowledge of her 
hospitalization on two occasions for severe diarrhea, stomach 
cramps, nausea, weight loss and dehydration.  Other female 
soldiers had similar symptoms and the veteran's husband 
linked these symptoms in time to the first Scud bombing of 
the platoon and after taking certain "tablets."  He averred 
that the veteran's illness continued throughout her service 
in Saudi Arabia and subsequent to her return.

A February 1998 VA psychological evaluation shows diagnoses 
of anxiety disorder not otherwise specified and dysthymic 
disorder.  The examiner linked the veteran's problems to her 
lack of social and recreational activities, as well as her 
exposure to war.  

At the time of her February 1998 VA general medical 
examination, the veteran relevantly complained of headaches 
and recurrent skin lesions since her return from the Persian 
Gulf.  She was diagnosed with acneiform dermatitis and 
headaches.  The same examiner, in a neurological examination 
report, opined that the veteran had persistent vascular type 
headaches since her exposure to noxious elements.  The 
examiner also diagnosed chronic fatigue syndrome, based on a 
review of the veteran's claims file and her symptoms.  Her 
February 1991 inservice illness was identified as the onset 
of her chronic fatigue syndrome.

In a September 1999 statement, the general medical officer in 
the veteran's platoon in Saudi Arabia, indicates that he 
treated three female soldiers for an acute viral type 
syndrome.  The soldiers were treated with antibiotics 
generally used for a normal bacterial pharyngitis.

A September 1999 VA psychiatric examination report notes that 
the veteran's claims file was reviewed prior to the 
interview.  The veteran was diagnosed with a mood disorder 
with depressive features due to her multiple medical 
disorders.  

An October 1999 VA general medical examination shows 
diagnoses of chronic fatigue syndrome and muscle tension 
headaches with an overlay of migraine headaches.

In May 2000 the veteran received VA treatment for a new onset 
of a rash on her forehead and for the chronic rash on her 
buttocks and upper post thigh areas.  She was assessed with 
acute and chronic dermatitis respectively.  

John J. Farris, M.D., after reviewing her medical records and 
rating decisions, opined in a June 2000 letter, that the 
veteran's medical records indicate that her diagnosed chronic 
fatigue syndrome had its onset in service at the time of her 
February 1991 illness.

During her June 2000 Travel Board hearing before the 
undersigned Member, the veteran testified that she first 
began to experience daily headaches while stationed in Saudi 
Arabia.  She denied any head injuries and indicated that the 
headaches persisted after her return from the Persian Gulf.  
She had been around chemicals and smoke in the Persian Gulf.  
She had had acne when she was younger, but not when she 
entered the military.  She first noticed a rash on her 
buttock and leg the summer after her return from the Persian 
Gulf.  The rash was described as recurrent, was not itchy or 
burning and merely swelled, leaving scars.  No biopsies of 
the rash had been taken.  The veteran further testified that 
her lymph nodes first became swollen on both sides of her 
neck while she was stationed in Saudi Arabia.  She 
subsequently experienced on and off swelling with associated 
flu-like symptoms.  Prior to service, she had not experienced 
any depression or nightmares.  After service she began to 
experience war-related nightmares and received treatment for 
her depression as early as 1992.  During her service in Saudi 
Arabia she had fevers, sore throat, nausea, dizziness, 
vomiting and diarrhea that never went away.  She attributed 
these symptoms to her chronic fatigue syndrome.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf war, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 C.F.R. 
§ 3.317.

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Additionally, in order for a claim for benefits under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to be well-grounded, 
there must be evidence that the claimant (1) is a "Persian 
Gulf veteran"; (2) who exhibits objective indications of 
chronic disability resulting from an illness or combinations 
of illnesses manifested by one or more signs or symptoms; (3) 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See Neumann v. 
West, slip op. No. 98-1410 (U.S. Vet. App. July 21, 2000).  
Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317.

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).  However, once a claimant has submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well-grounded, the claimant's 
initial burden has been met, and VA is obligated under 
38 U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.  Accordingly, the threshold 
question that must be resolved in this appeal is whether the 
appellant has presented evidence that her claims are well 
grounded; that is, that the claim are plausible.

Initially, the Board notes that the veteran has been 
diagnosed with chronic fatigue syndrome, tension and migraine 
headaches and depression.  Moreover, her rash has been 
variously diagnosed as folliculitis, tinea corpus and 
acneform dermatitis.  The provisions of 38 C.F.R. § 3.317 do 
not apply to diagnosed disorders.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Therefore, the Board will consider 
these claims on a direct basis.

Although medical records show various diagnoses of 
folliculitis, tinea corpus and acneform dermatitis for the 
veteran's skin rash, she has failed to provide competent 
medical evidence attributing these disabilities to her 
service or any incident therein.  In this respect, while 
several medical records indicate the veteran's history of a 
rash since service, they do not actually link it to her 
service.  Evidence which is simply information recorded by a 
medical examiner unenhanced by any additional medical comment 
by that examiner does not constitute "competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Further, while the veteran has indicated continuity of 
symptomatology after service, she has not alleged any 
symptoms during service and there is no evidence of any 
inservice rash.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 488, 494-95 (1997).  Moreover, the veteran's opinion 
that her skin disorder is linked in any way with her service 
is not competent evidence of causation.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board finds that the veteran's claim for service 
connection for chronic fatigue syndrome is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that she has presented a claim that is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.  

The evidence of record shows that a VA examiner, after 
reviewing the veteran's claims file, in February 1998 
diagnosed chronic fatigue syndrome and noted that the veteran 
gave a history of an acute onset of the condition in service.  
She was again diagnosed with chronic fatigue syndrome in 
September 1999 and Dr. Farris has opined that the onset of 
her symptoms was in February 1991 during her active duty 
service in Saudi Arabia.  Resolving doubt in the veteran's 
favor, the Board finds that the evidence supports service 
connection for chronic fatigue syndrome.  38 U.S.C.A. §§ 
1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

The Board also finds that the veteran's claims for service 
connection for headaches and depression with nightmares are 
well grounded.  Specifically, viewing the evidence in the 
light most favorable to the veteran, the Board notes that the 
February 1998 VA examiner linked the veteran's headaches to 
her exposure to "noxious elements."  The same examiner also 
performed her general medical examination and noted that the 
veteran had been exposed to much smoke in the Persian Gulf 
and, as this is the only exposure noted, the Board presumes 
this to be the noxious elements referred to.  Moreover, the 
February 1998 VA psychological examination links the 
veteran's depression, at least in part, to her exposure to 
war.  Therefore, the claims are well grounded.  However, for 
reasons set forth below, the Board finds that additional 
development is necessary to ensure proper adjudication of the 
veteran's claims for service connection for headaches and 
depression.



ORDER

Service connection for chronic fatigue syndrome is granted.

Service connection for a skin rash is denied.

The claims of entitlement to service connection for headaches 
and for depression are well grounded.  To this extent only, 
the appeals are granted.


REMAND

Because the claims of entitlement to service connection for 
headaches and depression are well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a veteran's assertion of an increase in severity of 
a service-connected disorder constitutes a well-grounded 
claim requiring the VA fulfill the statutorily required duty 
to assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a 
new claim and not a reopened claim.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

During her June 2000 Travel Board hearing, the veteran 
indicated that she received treatment for her illnesses at 
both the Sapulpa Indian and Hastings Indian Health Centers.  
Although there are August 1992 treatment records from Sapulpa 
Indian Health Center of record, there are no records from 
Hastings Indian Health Center.  More recent treatment records 
may also be available from Sapulpa.  These pertinent records 
have not been associated with the veteran's claims file and 
the Board is of the opinion that further effort should be 
made to secure copies of these records. 

Although the February 1998 VA examination has linked the 
veteran's headaches to inservice smoke inhalation and several 
treatment records indicate a service onset, several VA 
examination and treatment records link her headaches to 
either her chronic fatigue syndrome or her depression.  With 
regard to the veteran's diagnosed depression, although it has 
been linked to her war exposure in a February 1998 VA 
psychological evaluation, a September 1999 VA examiner 
diagnosed a mood disorder and related it to her longstanding 
multiple medical problems.  Since the evidence is somewhat 
contradictory, the Board finds that it would be helpful to 
afford the veteran comprehensive neurological and psychiatric 
examinations for resolution of the apparently conflicting 
evidence.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Centers in Muskogee, Oklahoma, Oklahoma 
City, Oklahoma, and Reno, Nevada, dated 
from May 2000 to the present.  The RO 
should also contact the veteran and 
request that she identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to her claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured, to include Hastings Indian and 
Sapulpa Indian Health Centers. 

2.  The veteran should be afforded VA 
neuropsychiatric examination for the 
purpose of determining the nature of any 
headaches found to be present and the 
nature of any mood disorder found to be 
present.  The veteran should also be 
afforded a gastrointestinal examination 
to evaluate the current severity of her 
service-connected chronic diarrhea.  The 
examinations should include all tests and 
studies deemed necessary by the 
examiners.  The claims folder must be 
made available to the examiners for 
review prior to the examinations, and the 
examiners should indicate in their 
reports whether they reviewed the file.  
Based on the physical examination and a 
review of the claims folder, the 
examiners are asked to offer diagnoses 
for any headache or mood disorder present 
and if possible.  If there is a current 
headache disability, the examiner is 
asked to offer an opinion as to the 
likelihood that the disability is related 
to service, including smoke or fume 
exposure from service in the Persian Gulf 
or if the disability is a manifestation 
of either her chronic fatigue syndrome or 
any mood disorder found to be present.  
Moreover, the psychiatric examiner is 
requested to offer an opinion regarding 
any present mood disorder, to include 
whether it is as likely as not that the 
mood disorder is a result of the 
veteran's service or any service-connect 
disability.  If the examiners are unable 
to provide the requested opinions, the 
reports should so state.  Any opinion 
provided should be supported by a 
complete rationale.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

4.  Thereafter, the RO should undertake 
any other development deemed necessary, 
and readjudicate the veteran's claims of 
entitlement to service connection for 
headaches and depression and for an 
increased evaluation of chronic diarrhea.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and her representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



